DETAILED ACTION
Claims 1 and 3-9 are pending in the instant application, Applicant amending claims 1 and 3-9 and canceling claim 2. As Applicant cancelled claim 2, all previous rejections of that claim are therefore withdrawn.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, or a joint inventor, at the time the application was filed had possession of the claimed invention.
As to claims 1 and 3-9, the independent claim recites the element of “determine a type of a question to be generated by which is not supported by Applicant's initial disclosure. As such, the claim element constitutes new matter.
From a review of Applicant’s as-filed specification (page 13), instead the claim element should be directed towards “Specifically, the relationship-information acquisition unit 160 presents a question about a relationship between the motion and the event and requests an answer from the worker who has performed the motion.” For purposes of examination, instead of “determine a type of question”, the claim element will be examined as “present a question asking about the relationship between the event and a type of the action identified by the processor”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and 

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 1 and 3-9 fall within a statutory class of process, machine, manufacture, or composition of matter.

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history 

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes. If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Mental Processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If the broadest reasonable interpretation of a claim limitation includes performance of the limitation in the mind (but for the recitation of generic computer components), then claim 
identify an action performed by a worker in the work environment

These steps are abstract in nature because they are directed towards concepts performed in the human mind such as observing and evaluating the skills of craftsman or skilled laborer. Thus, claim 1 recites the abstract idea of a Mental Process. See MPEP 2106.04(a)(2)III.

The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims did not identify any additional distinct abstract ideas but just added additional detail to the abstract ideas identified above. A narrow abstract idea is still an abstract idea. See MPEP 2106.04I.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – 
All the additional elements recited in claim 1 are:
a first memory;
a second memory;
an input device;
a display; and
a processor programmed to:

collect a plurality of pieces of information, each piece of information corresponding to one of a plurality of variables in a work environment;

cause the first memory to store the pieces of information collected by the processor;

detect, from the pieces of information stored in the first memory, a piece of information indicating an event having one of features that are predetermined in accordance with types of the pieces of information;

present a question asking about the relationship between the event and a type of the action identified by the processor;

generate and present, on the display, the question as a request for input of a piece of information regarding a relationship between the action identified by the processor and the event in the piece of information detected;

receive, via the input device, input of an answer to the presented question; and

cause the second memory to store the piece of information that is input and received in response to the question.


Thus, claim 1 does not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. See MPEP 2106.04(d)

The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims only include those identified above.

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. Step 2B considers if the limitations are well-understood, routine, or conventional.
Claim 1 recites the additional elements identified above at Step 2A – Prong Two. In particular, the well-understood, 
These additional elements only add insignificant extra-solution activity to the abstract idea. See MPEP 2106.05(g).
Thus, claim 1 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 

The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims are further identified above. These further additional elements only add insignificant extra-solution activity to the abstract idea. See MPEP 2106.05(g).

CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea. Therefore, claims 1 and 3-9 are not patent eligible under the Alice/Mayo analysis. 



Claim Rejections - 35 USC § 103
Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, “Development of maintenance and inspection support systems for safe plant operation and skill transmission and education” in view of Sakanoue, “Issues and examples of sharing engineer knowledge at maintenance sites”.

NOTE: bold text is claim language.

AS TO CLAIM 1 
a first memory;
a second memory;
an input device;
a display; and
a processor programmed to:
Suzuki does not explicitly teach a computing embodiment. However, Sakanoue (part 4.1) teaches a computing embodiment

collect a plurality of pieces of information, each piece of information corresponding to one of a plurality of variables in a work environment;
Suzuki (part 2.1) teaches that daily work contents are acquired as information such as images.

cause the first memory to store the pieces of information collected by the processor;
Suzuki (part 2.1) teaches that this information is automatically accumulated so that the work can be reviewed later. It also aims to provide a means for extracting a scene where work know-how is demonstrated based on the information and applying it to work education.

identify an action performed by a worker in the work environment;
Suzuki (part 2.2) teaches a maintenance and inspection support device comprising a small camera mounted on a worker's helmet, a communication device incorporating a 3-axis acceleration sensor, and a microphone and earphones for voice communication will be developed so that video, voice, and posture information of a worker wearing this device during work can be continuously and automatically stored through wireless LAN.


detect, from the pieces of information stored in the first memory, a piece of information indicating an event having one of features that are predetermined in accordance with types of the pieces of information;
Suzuki (part 2.3.5) teaches contents of the education, we are considering those based on collected events, those based on rules, and those based on knowledge. We plan to prepare many cases and have them evaluated in the actual operation field

present a question asking about the relationship between the event and a type of the action identified by the processor;
Suzuki does not explicitly teach, but Sakanoue (part 3.2 and figure 2) teaches a question and answer unit which prompts user input 

generate and present, on the display, the question as a request for input of a piece of information regarding a relationship between the action identified by the processor and the event in the piece of information detected;


receive, via the input device, input of an answer to the presented question; and
Suzuki does not explicitly teach, but Sakanoue (part 3.2 and figure 2) teaches a question and answer unit.

cause the second memory to store the piece of information that is input and received in response to the question.
Suzuki does not explicitly teach, but Sakanoue (part 4.2) teaches additional information peculiar to the model, detailed information such as actual photographs, and references to other related technical documents can be added and shared, and the technical documents can be enriched.

Suzuki and Sakanoue are both directed towards sharing knowledge amongst skilled or technical workers. As such, they are complementary art. It would be obvious to one having ordinary skill in the art at the time of the application to combine the teachings of Suzuki and Sakanoue. The rationale is 

AS TO CLAIM 3 (of 2)
determine an order in which the question is presented based on the type of action identified by the processor.
Suzuki does not explicitly teach, but Sakanoue (part 3.2 and figure 5) teaches how the questions are presented to the user. By using this system, if a similar query has already been registered, it is not only possible to obtain the answer immediately, but also the respondent does not receive the similar question repeatedly.

AS TO CLAIM 4 (of 1)
identify a motion of the worker
identify an event determined to be an influence of the motion.
Suzuki (part 2.2) teaches a maintenance and inspection support device comprising a small camera mounted on a worker's helmet, a communication device incorporating a 3-axis acceleration sensor, and a microphone and earphones for voice communication will be developed so that video, voice, and 
Additionally, Suzuki (part 2.2) teaches a difference in a scene in which a work different from usual occurred or a scene in which the work of a new worker and that of a skilled worker are different is extracted.

AS TO CLAIM 5 (of 4)
receive input of information regarding the motion of the worker, analyzes the input information, and identify a detail of the motion of the worker.
Suzuki (part 2.2) teaches a maintenance and inspection support device comprising a small camera mounted on a worker's helmet, a communication device incorporating a 3-axis acceleration sensor, and a microphone and earphones for voice communication will be developed so that video, voice, and posture information of a worker wearing this device during work can be continuously and automatically stored through wireless LAN.
Additionally, Suzuki (part 2.2) teaches a difference in a scene in which a work different from usual occurred or a scene in which the work of a new worker and that of a skilled worker are different is extracted.

AS TO CLAIM 6 (of 4)
identify a detail of the motion of the worker based on data regarding the worker, the data being measured by a sensor installed in the work environment.
Suzuki (part 2.2) teaches a maintenance and inspection support device comprising a small camera mounted on a worker's helmet, a communication device incorporating a 3-axis acceleration sensor, and a microphone and earphones for voice communication will be developed so that video, voice, and posture information of a worker wearing this device during work can be continuously and automatically stored through wireless LAN.
Additionally, Suzuki (part 2.2) teaches a difference in a scene in which a work different from usual occurred or a scene in which the work of a new worker and that of a skilled worker are different is extracted.

AS TO CLAIM 7 (of 4)
analyze video of the worker and identify a detail of the motion of the worker.
Suzuki (part 2.2) teaches a maintenance and inspection support device comprising a small camera mounted on a worker's helmet, a communication device incorporating a 3-axis 
Additionally, Suzuki (part 2.2) teaches a difference in a scene in which a work different from usual occurred or a scene in which the work of a new worker and that of a skilled worker are different is extracted.

AS TO CLAIMS 8 and 9 
The claims recite elements substantially similar to those recited in claims 1-7. Thus, the art and rationale of claims 1-7 applies. 

Response to Arguments
Applicant's arguments filed October 29, 2021 have been fully considered but they are not persuasive or are moot in light of the new grounds of rejection.

Concerning the rejection under 35 USC 112:
Applicant’s amendment to claim 9 is sufficient to overcome the previous rejection under 35 U.S.C. 112(b) that rejection is withdrawn. 


Concerning the rejection under 35 USC 101:
Applicant’s argues that the amended claim language renders the claims patent eligible, based upon the greater integration of the computing embodiment into the claim language, thus causing those claim elements to be construed as additional elements. This argument is unpersuasive for the reasons given in the rejection above.

Concerning the rejection under 35 USC 103:
Applicant’s argues beyond Applicant’s disclosure as discussed above in the rejection under 35 USC 112(a) and are thus unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached at 571-272-6724. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 

/Leland Marcus/
Primary Examiner
Art Unit 3623